Title: Isaac A. Coles to Thomas Jefferson, 29 December 1809
From: Coles, Isaac A.
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Washington 
                     Dec. 29th 1809.
          
          
		  
		  
		  
		  The inclosed letter for Mrs Randolph was sent under cover to the President as well as the parcel of Books which I forward by this day’s Mail.
          
		  
		   
		  The Pictures will be shiped for Richmond in the course of a few days—viz. Mr Latrobes drawing of the Capitol, a small one on the Dioclesian Plan, & the Dioclesian Portico. there are also some pictures which hung in your bed-chamber, which were supposed to be yours, but which will not be sent,
			 as you do not mention them in your letter. 
		  
		  The Grisly bearskin is one that was received here, after your return to Monticello, & you will get it from Mr Dinsmore in Orange, to whose care it has been entrusted.
           
		  Kosciuzko’s Profile unfortunately is not to be found—I remember it used to hang in your Cabinet, but it has in some way been mislaid or lost. Should I recover it, of which I almost despair, I shall set
			 a very great value on it indeed, & at any rate I shall ever be grateful for the offer from you, of such a present.
          
		  
		  
		  The Comtee to whom my letter was referred, will, it is expected, make a report to day, & I have reason to believe that it will be of a 
                  
                  
                  
                  very mild character; but after what has passed, & particularly as much unfriendly sentiment exists towards me, in men of respectable standing in the House, I feel myself compelled to declare to the President, that I never can again be the bearer of a Message to that Body. As the course which Congress is taking seems to be one of peace, I shall also throw up my Commission, & expect in the course of a few weeks to return to albemarle. I will then have the pleasure to see you, as I propose to take Monticello in my way Home.
          
            with Sentimts of the warmest & most respectful attachmt I am &c
            
                  I. A. Coles.
          
        